DETAILED ACTION

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “through-hole corresponding to the first sensor switch” (claim 4) , “two second sensor switches are spaced apart from each other in the front rear direction” (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-4, 6-9 recites the term “sensor switch” it is unclear if the structure is a sensor or a switch. As a sensor is a device that responds to a physical stimulus and transmits a resulting impulse where as a switch is a device for making, breaking or changing the connections in a circuit. The use of these terms interchangeably and in combination make it unclear as to what is being claimed.
	Claim 5, recites “transmission teeth engaged with the output gear are provided on the push rod” this claim language contradicts the specification which indicates as shown in drawing 5 that the transmission gear and output gear’s teeth are not engaged with each other and are not capable of the function. 
	Claim 6 recites “the sensor switch comprises a second sensor switch” it is unclear if “second sensor switch” is an indication of the number of sensors present or a recitation of the name of the sensor in light that no first sensor or total number of sensors is recited in claims 1 or 6. 
	Claim 7 recites “wherein two second sensor switches are spaced apart from each other in a front-rear direction” it is unclear if the applicant is intending to claim a second sensor as only two are described in claims 1, 6-7 (see 112 of claim 6), a third sensor (see 112 of claim 7), or differentiate between two parts of a single sensor i.e. transmitter and receiver, hall-effect sensor. For purpose of examination it will be treated as a single sensor. 
Claims 6, 8 and 9 recite a “sensing element” but describe as a “sensed element” such a magnet detected by the magnet sensor switch. 
	Claims 5, 10-18 depend from the claims above and therefore inherit the deficiencies thereof. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-10, 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Naughton (US 20120118913 A1).
Claim 1, Naughton discloses a housing (14), a glue tube holder (18) arranged at a front end of the housing, and a push rod (22) disposed on the housing and moveable forward and rearward relative to the glue tube holder (200), 
wherein a control board, a main switch (62), an electric motor (42) and a transmission mechanism (50) are provided inside the housing, the main switch is electrically connected to the control board for controlling power on/off, the electric motor is electrically connected to the control board to drive the push rod to move forward or rearward via the transmission mechanism; and 
the electric glue gun further comprising a sensor switch (258) for facilitating control of a forward movement stroke and a rearward movement stroke of the push rod, 
the sensor switch is electrically connected to the control board ([0035]), such that the control board determines whether the push rod is moved to a limit position based on information feedback from the sensor switch.

Claim 6, Naughton discloses wherein a sensing element (266) is provided at a rear end of the push rod, and the sensor switch comprises a second sensor switch (258) corresponding to the sensing element (262) for feeding back the forward movement stroke of the push rod (Paragraph [0036]).

Claim 7, Naughton discloses wherein two second sensor switches (262, 266, 258; See 112 above) are spaced apart from each other in a front-rear direction; in an operating state, the push rod (22) is moved forward to a first limit position corresponding to a rear one of the second sensor switches (258); when in a non-operating state, the push rod is moved forward to a second limit position corresponding to a front one of the second sensor switches.

Claim 8, Naughton discloses wherein the sensing element is a magnet (266), and the second sensor switch is a magnetic sensor switch (262)

Claim 9, Naughton discloses wherein the sensing element (266) is disposed at a top side of the rear end of the push rod, and the second sensor switch (262) is provided above the sensing element (FIG 12; [0035]-[0036]); and/or, a snap groove matched with the second sensor switch is provided on an inner wall of the housing, and the second sensor switch is disposed inside the housing by fitting with the snap groove.

Claims 10, 15-18, Naughton discloses wherein a trigger (58) corresponding to the main switch (62) is provided on the housing (14); the main switch is turned on when the trigger is pressed, and the main switch is turned off when the trigger is released; and/or, a push block is provided at a front end of the push rod.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-5, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over anticipated as applied to claim 1 above, and further in view of Gaydos (US 20080308580 A1).
Claim 2, Naughton discloses wherein the transmission mechanism (38) comprises a transmission gear (146).
But is silent on the sensor switch comprises a first sensor switch corresponding to teeth on the transmission gear for detecting the rearward movement stroke of the push rod.
Gaydos teaches the sensor switch comprises a first sensor switch corresponding to teeth on the transmission gear for detecting the rearward movement stroke of the push rod ([0084]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Naughton with sensor as taught by Gaydos in order to provide more accurate metering system.

Claim 3, the modified apparatus of Naughton teaches wherein the first sensor switch is an optoelectronic switch (Gaydos: [0084]) including an emitting end (Gaydos: light diode) and a receiving end (Gaydos: receiver), and the emitting end and the receiving end are respectively arranged at two axially opposite sides of the transmission gear and disposed in mutual correspondence.

Claim 4, the modified apparatus of Naughton teaches wherein the transmission mechanism comprises a gear box (Naughton: 66), the transmission gear (Naughton: 146 is rotatably disposed inside the gear box, the first sensor switch (Gaydos: FIG 5-7; [0084]; while not shown on the gear box in the drawings its function as described would necessitate it be mounted on the gear box with an opening to transmit a signal through) is provided on the gear box, and the gear box is formed with a through-hole corresponding to the first sensor switch.

Claim 5, the modified apparatus of Naughton teaches wherein the transmission mechanism comprises a transmission shaft (Naughton: 126) and an output gear (Naughton: 122) which are provided in the gear box (Naughton: 66), the output gear and the transmission gear are both sleeved on the transmission shaft (FIG 4), transmission teeth engaged with the output gear are provided on the push rod (See 112 above); and/or, a support portion is provided at a front end of the gear box, a support hole is provided in the support portion, a support sleeve is provided at the support hole, and the push rod is disposed to penetrate through the support sleeve.

Claims 11-14, the modified apparatus of Naughton teaches wherein a trigger (N: 58) corresponding to the main switch (N: 62) is provided on the housing (N: 14); the main switch is turned on when the trigger is pressed, and the main switch is turned off when the trigger is released; and/or, a push block is provided at a front end of the push rod.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/Primary Examiner, Art Unit 3754